DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 2/8/2022 is acknowledged.
Claims 1, 16, 23, 25, 27, 29, and 44 have been amended.  The previous objection to claim 27 is withdrawn in light of the present amendment.
Claim 17 has been cancelled.  Claims 2-15, 30-43, and 48-56 have been previously cancelled.
Claims 1, 16, 18-29, 44-47, and 57 remain pending.

Claim Objections
Claim 44 is objected to because of the following informalities:  In the amended/added limitation, the acronym for “user equipment identifier” is initially presented as “UFID” rather than “UEID”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 16, 18-20 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Convida Wireless, “UE Assisted Paging”, 3GPP Draft R2-1711425, hereafter Convida.
Regarding claim 1,
Convida discloses a method by a wireless device (i.e. Fig. 1, UE) for reporting acceptable downlink (DL) beam directions to a network node (i.e. Fig. 1, gNB) comprising receiving, from the network node, a paging indication (Fig. 1, “paging indicators” received by UE); determining that a user equipment identifier (ID) associated with the paging indication matches a UEID assigned to the wireless device (Observation 5-6; UEs distributed into paging groups based on UE ID, monitors paging indicators corresponding to its paging group), and wherein the plurality of acceptable DL beam directions are identified in response to determining that the UEID associated with the paging indication matches the UEID assigned to the wireless device (observation 6: when paged/determining paging indicator belongs/matches UE paging group, UE reports paging assistance/measurement information on the plurality DL beam(s)).
Convida further discloses, in response thereto, identifying a plurality of acceptable DL beam directions (Fig. 1, “paging indicators” received by UE drives feedback/identifying of DL beam(s)); transmitting, to the network node, an indicator of the plurality of acceptable DL beam directions (Fig. 1, “paging assistance” feedback; observation 4: “to assist the gNB in determining the beam(s) to use” for paging; observation 8: paging assistance…explicitly indicates which beam the UE could receive); and receiving, on one of the DL beam directions in the plurality of acceptable DL beam directions, paging information from the network node (Fig. 1, “paging message” based on UE assistance over the determined beam(s)).

Regarding claim 16,
Convida discloses a wireless device (i.e. Fig. 1, UE) for reporting acceptable downlink (DL) beam directions or DL beams to a network node (i.e. Fig. 1, gNB), the wireless device comprising memory operable to store instructions; and processing circuitry operable to execute the instructions (inherent that the UE and gNB comprise memory and processing circuitry) to cause the wireless device to receive, from the network node, a paging indication (Fig. 1, “paging indicators” received by UE); determine that a user equipment identifier (ID) associated with the paging indication matches a UEID assigned to the wireless device (Observation 5-6; UEs distributed into paging groups based on UE ID, monitors paging indicators corresponding to its paging group), and wherein the plurality of acceptable DL beam directions are identified in response to determining that the UEID associated with the paging indication matches the UEID assigned to the wireless device (observation 6: when paged/determining paging indicator belongs/matches UE paging group, UE reports paging assistance/measurement information on the plurality DL beam(s)), and, in response thereto, to identify a plurality of acceptable DL beam directions (Fig. 1, “paging indicators” received by UE drives feedback/identifying of DL beam(s)); transmit, to the network node, an indicator of the plurality of acceptable DL beam directions (Fig. 1, “paging assistance” feedback; observation 4: “to assist the gNB in determining the beam(s) to use” for paging; observation 8: paging assistance…explicitly indicates which beam the UE could receive); and receive, on one of the DL beam directions in the plurality of acceptable DL beam directions, paging Fig. 1, “paging message” based on UE assistance over the determined beam(s)).

Regarding claim 44,
Convida discloses a network node (i.e. Fig. 1, gNB) for determining acceptable downlink (DL) beam directions in which to transmit a message to one or more wireless device (i.e. Fig. 1, UE), the network node comprising memory operable to store instructions; and processing circuitry operable to execute the instructions (inherent that the UE and gNB comprise memory and processing circuitry) to cause the network node to transmit a paging indication (Fig. 1, “paging indicators” received by UE) associated with a user equipment identifier (UEID) that matches a UEID assigned to the wireless device (Observation 5-6; UEs distributed into paging groups based on UE ID, monitors paging indicators corresponding to its paging group), receive an indicator from the one or more wireless devices (Fig. 1, “paging assistance” feedback from UE to gNB “to assist the gNB in determining the beam(s) to use” for paging; observation 4); based on the indicator from the one or more wireless devices, determine the plurality of acceptable DL beam directions for transmitting paging information to the one or more wireless devices (observation 8: paging assistance…explicitly indicates which beam the UE could receive); and transmit a response message containing the paging information to the one or more wireless devices in one of the DL beam directions in the plurality of acceptable DL beam directions (Fig. 1, “paging message” based on UE assistance over the determined beam(s)
Regarding claims 18-20,
Convida discloses the indicator identifies one of the DL beam directions as the best direction within the plurality of acceptable DL beam directions (Fig. 1; observations 3-6; UE measurement/feedback of best DL beam(s) identified by receiving/measuring of the corresponding paging indicator(s)), and one of the DL beam directions on which the paging information is received from the network node is not the best DL beam direction (one of ordinary skill would recognize that determining a best beam among a plurality of beams results in beams other than the best, i.e. not the best direction).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-25, 29, 45-47, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Convida in view of Astri, TCL Communication Ltd., “Discussion on response beam selection in indication-based paging”, hereafter Astri.

Regarding claims 21 and 22,
Though at least implied, Convida does not expressly the best direction provide the best channel quality, nor does Convida disclose to select a random access 
Astri discloses the best direction provide the best channel quality (section 2.2; proposal 1, step b), and select a random access preamble based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the indicator of the plurality of acceptable DL beam directions is transmitted to the network node using the selected random access preamble (section 2.1-2.2; analogous indication-based paging implemented in normal RA procedure).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Convida by to select a best beam as that with the best quality of a random access preamble based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the indicator of the plurality of acceptable DL beam directions is transmitted to the network node using the selected random access preamble, as shown by Astri, thereby enabling indication-based paging while minimizing overhead of the paging indicator(s) transmission.

Regarding claims 23-25, 46, and 47,
The combination of Convida and Astri discloses to select a PRACH resource based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the indicator of the plurality of acceptable DL beam directions consists at least partly of the selected PRACH resource (Astri: section 2.1: using RACH resource associated to the selected SS-block/beam) and identifies the Convida: Fig. 1, “paging assistance” feedback from UE to gNB “to assist the gNB in determining the beam(s) to use” for paging; observation 4; Astri: section 2.1-2.2; determine best beams for transmitting the actual paging message) and to determine that each DL beam direction in the plurality of acceptable DL beam directions provides the wireless device with a channel quality above a threshold (section 2.2, step b under proposal 1; beam qualities satisfy certain constraints, e.g. above some threshold(s)).  See motivation above.

Regarding claim 29,
The combination of Convida and Astri discloses the paging indication comprises a truncated user equipment identifier (UE ID) associated with the wireless device (Astri: section 2.1; group ID….based on truncation of the UE ID).  See motivation above.

Regarding claim 45,
The combination of Convida and Astri discloses the indicator is associated with a direction of arrival, and the plurality of acceptable DL beam directions is determined based on the direction of arrival (Convida: section 2, described above; Astri: section 2.1; actual paging message containing paging record in the responded SS-block beam directions).  See motivation above.


Regarding claim 57,
The combination of Convida and Astri, as cited above, discloses receiving the indicator from the one or more wireless devices comprises receiving a first indicator from a first wireless device and receiving a second indicator from a second wireless device (i.e. each of multiple UEs would participate in the UE assisted paging process) determining the plurality of acceptable DL beam directions for transmitting paging information to the one or more wireless devices comprises determining a first plurality of acceptable DL beam directions for transmitting paging information to the first wireless device and determining a second plurality of acceptable DL beam directions for transmitting paging information to the second wireless device (i.e. gNB would utilize feedback from each of multiple UEs/UE groups); and the network node to determine that the one of the DL beam directions in which the response message is transmitted is in the first plurality of acceptable DL beam directions and the second plurality of DL beam directions and select the one of the DL beam directions for transmitting the response message to minimize a number of DL beam directions required to reach the first and second wireless devices (Astri: trade-off between overhead of PI transmission in all beam directions/responses and actual paging transmission in responded beam directions beneficial to minimize the number of distinct responded beams without changing the paging indicator configuration).  See motivation above.

s 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Convida and Astri as applied to claim 25 above, and further in view of Akkarakaran et al. (USP 10548136B2), hereafter Akkarakaran.
Regarding claim 26-28,
The combination of Convida and Astri does not expressly disclose channel quality measured by at least one of RSRP, RSRQ, SNR/SINR, receiving the threshold as system information from the network node/gNB, or n offset is applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold.
Akkarakaran discloses analogous paging response in beamformed systems (Title) in which channel quality measured by at least one of RSRP, RSRQ, SNR/SINR (i.e. Col. 5, lines 30-48), receiving the threshold as system information from the network node/gNB and an offset is applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold (i.e. Col. 6, lines 26-42; Col. 12, lines 42-62).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Convida and Astri by measuring channel quality by at least one of RSRP, RSRQ, SNR/SINR, receiving the threshold as system information from the network node/gNB, and an offset applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold, as shown by Akkarakaran, thereby enabling paging to particular UEs among multiple UEs/UE groups in advanced MIMO/beamforming networks.
Response to Arguments
7.	Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 2-3 of the Amendment, Applicant contends Convida fails to disclose the limitations of previous claim 17, now presented in amended claims 1, 16, 44, and 57, of determining that a UEID associated with the paging indication matches a UEID assigned to the wireless device, and then, in response, identifying a plurality of acceptable DL beam direction. 
The Examiner respectfully disagrees.  As noted by Applicant, Convida describes the UE monitoring the paging indication corresponding to its paging group, illustrating that the UE determines that its assigned ID belongs to (i.e. matches) the paging group ID corresponding to the paging indication, which drives the UE’s responsive “paging assistance” feedback to the gNB on the best beam(s) to use in subsequent communications.  Therefore, the rejections are properly maintained.

In the Remarks on pg. 4-5 of the Amendment, Applicant contends Astri fails to disclose selecting a random access preamble based at least in part on the plurality of acceptable DL beam directions identified by the wireless device and transmitting to the network using the selected random access preamble.
The Examiner respectfully disagrees.  Firstly, it is noted that the contested rejection is based on the combination of Convida and Astri rather than Astri .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477